DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, following features must be shown or the features(s) must be canceled from the claim(s): 
a resistive first material that is disposed between the insulating materials and the conductive textile; 
	an insulating second material; 
	an insulating third material; 
	an insulating fourth material;
	the second material defining at least one opening;
	an insulating layer/material disposed between the conductive textile and the resistive layer wherein the insulating layer/material defines at least one opening;  
	an insulating third material positioned to a side of the conductive textile not facing the first material of the insulating first material; and 
	an insulating fourth material positioned to a side of the second material of the resistive second material not facing  the first material.
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “444” has been used to designate both an electrode and an electrical component (also, see para 00112 on page 48 of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference numeral 434 is not shown in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract does not describe the claimed invention relating to an input control as claimed. Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
a flexible circuit, 
a resistive first/second material, 
an insulating first/second material, 
an insulating third material, 
an insulating fourth material, 
an opening, and 
an insulating layer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29, 33, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites for an insulating second material is disposed between a first side of the conductive material and a “first side of the second material”, but it is unclear how the second material can be disposed between itself as recited by the “first side of the second material”. Likewise, it is unclear how an insulating fourth material is disposed between itself as recited the insulating further material is disposed between on a second side of the first material that opposite the “first side of the fourth material”.
Claim 21 also lack proper antecedent basis for “the first side of the conductive material”, and “the first side of the fourth material”. 
Claim 22 recites for the insulating material, but it is unclear which of the insulating second material, the insulating third material, or the insulating fourth material of claim 1 is referred by “the insulating material” in claim 22.
Claim 24 recites for the first material that defines at least one terminal, but it is unclear if the terminal recited in claim 24 is the same terminal of claim 21 that recites for a conductive textile defining a “terminal”. Clarification is required.
 Claim 33 recites for the resistive layer that defines at least one terminal, but it is unclear if the terminal recited in claim 33 is the same terminal of claim 30 that recites for a conductive textile defining a “terminal”. Clarification is required.
Claim 38 recites for the resistive layer that defines at least one terminal, but it is unclear if the terminal recited in claim 38 is the same terminal of claim 36 that recites for a conductive textile defining a “terminal”. Clarification is required.
Claim 39 lacks proper antecedent basis for the insulating layer, and it is unclear which of the insulating layer/materials recited in claim 36 is referred by the insulating layer of claim 39. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over McMullan et al (US 4,139,763) in view of Ferguson (US 2006/0231547) and Augustine et al (US 2014/0316495). 
McMullan shows the structure claimed including an input control (M) comprising a conductive layer (C) defining a terminal (T), a resistive first material (R), an insulating second material (14) disposed between a first side of the conductive textile and a first side of the second material as claimed, and an insulating third material (15) disposed on a second side of the conductive layer that is opposite the first side of the conductive layer. But, McMullan does not explicitly show that the conducive layer is textile and an insulating fourth material. 
Ferguson shows it is known to provide a conductive layer that is made of textile or a woven fabric that also defines a terminal or electrical connection (para 0035). 
Augustine shows it is known to provide a conductive layer made of a woven fabric defining a terminal (para 0029) and a resistive first material (para 0031) wherein the conductive layer that is provided with a plurality of insulating materials including an outer sheets (46 and 48) with a hydrophobic insulating material such as a thin layer of silicone rubber applied on both sides of the conductive layer (para 0032).
In view of Ferguson and Augustine, it would have been obvious to one of ordinary skill in the art to adapt McMullan with the conductive layer that is made of textile including a woven fabric that is known to provide a flexible capability that can conform to a desired shape/contour with additional insulating materials including a fourth material such as a hydrophobic material that can provide a protection against liquids or oxidation.    
With respect to claim 22, McMullan shows the insulating materials that are made of a plastic material which would be hydrophobic as the plastic material would be water resistant/proof, and Augustine also shows the insulating material that is hydrophobic or liquid/water resistant.
With respect to claim 23, Ferguson and Augustine both show the conductive textile/fabric that is woven.
With respect to claim 24, McMullan further shows the resistive first material including at least one terminal end/portion (26).   
With respect to claim 25, McMullan shows the input control that controls to alter an operation of an electrical component (S) of a flexible circuit (shown by a control circuit in the control means M). 
With respect to claims 26 and 29, McMullan shows the insulating second material/layer that defines at least one opening (45) wherein the insulating second material is also a mask that covers the conductive layer.  
With respect to claims 27 and 28, McMullan shows the insulating second material that is flexible, and McMullan also shows the resistive first material that is flexible.  Also, see column 4, lines 3-15.
With respect to claim 30, McMullan shows two layers (14, 15) of an insulating material, a conductive layer (C) disposed between the two layer of the insulating material, the conductive layer defining a terminal (T) that is electrically connected to a portion of a flexible circuit (shown by a control circuit in the control means M), and a resistive layer (R) disposed between the two layers of the insulating material and the conductive layer (C) wherein an insulating layer such as a plastic layer/material (column 4, lines 4-15) in the conductive layer is disposed between a conductive layer defining the terminal (T) and the resistive layer (R). But, McMullan does not explicitly show that the conducive layer is textile. 
Ferguson shows it is known to provide a conductive layer that is made of textile or a woven fabric that also defines a terminal or electrical connection (para 0035) wherein the conductive layer itself being an insulation layer provides an insulation junction/layer between the resistive material and the conductive textile. Augustine shows it is known to provide a conductive layer made of a woven fabric defining a terminal (para 0029), and Augustine also shows a resistive layer (para 0031) disposed between two layers of insulating material and the conductive layer/textile. 
In view of Ferguson and Augustine, it would have been obvious to one of ordinary skill in the art to adapt McMullan with the conductive layer that is made of textile including a woven fabric that is known to provide a flexible capability that can conform to a desired shape/contour wherein an insulating layer/surface is provided between the resistive layer and the conductive textile/layer to insulate the resistive layer from the conductive textile.    
With respect to claim 31, McMullan shows the two layer of the insulating material that is made of a plastic material which is hydrophobic as the plastic material would be water resistant/proof. Augustine also shows the insulating material that is hydrophobic or liquid/water resistant. 
With respect to claim 32, Ferguson and Augustine both show the conductive textile/fabric that is woven.
With respect to claim 33, McMullan further shows the resistive layer including at least one terminal end/portion (26).
With respect to claim 34, McMullan shows the insulating layer/surface defines at least one opening junction (J) where a terminal T is provided thereto. 
With respect to claim 35, McMullan shows the insulation layer and the resistive layer are flexible. 
 With respect to claim 36, McMullan shows the method claimed including an input control (M) for use with a flexible circuit (which is shown by the circuit in the control means), an insulating first material such as a plastic material (column 4, lines 4-15) of the conductive layer is disposed between a conductive layer defining a terminal (T) and a resistive second material (R), positioning an insulating third material (15) to a side of the side of the conductive textile not facing the first material, and electrically connecting the terminal to the flexible circuit. But, McMullan does not explicitly show that the conducive layer is textile and an insulating fourth material. 
Ferguson shows it is known to provide a conductive layer that is made of textile or a woven fabric that also defines a terminal or electrical connection (para 0035) wherein the conductive layer itself being an insulation layer also provides an insulation junction/layer between the resistive material and the conductive textile. 
Augustine shows it is known to provide a conductive layer made of a woven fabric defining a terminal (para 0029) and a resistive second material (para 0031) wherein the conductive layer made of an insulating material is provided between the conductive textile and the resistive second material wherein Augustine further shows a  plurality of insulating materials provided to the side of the conductive layer/textile not facing the first material and to the side of the resistive second material as a hydrophobic insulating material such as a thin layer of silicone rubber applied to both sides of the conductive layer and the resistive material (para 0032).
In view of Ferguson and Augustine, it would have been obvious to one of ordinary skill in the art to adapt McMullan with the conductive layer that is made of textile including a woven fabric that is known to provide a flexible capability that can conform to a desired shape/contour with additional insulating materials including an insulating fourth material to a side of the second material of the resistive material to further protect the resistive second material from liquids or oxidation as known in the art.     
With respect to claim 37, Ferguson and Augustine both show the conductive textile/fabric that is woven.
With respect to claim 38, McMullan further shows the resistive layer/material including at least one terminal end/portion (26) that is further connected with a flexible circuit which is shown by a control circuit of the control means M. 
With respect to claim 39 McMullan shows the insulating material/layer that defines at least one opening (45). .  
With respect to claim 40, McMullan shows the insulating first material and the second material are flexible. Also, see column 4, lines 3-15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761